Case 6:20-cr-00077-WWB-GJK Document 53 Filed 11/02/20 Page 1 of 3 PageID 210




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                                       CASE NO. 6:20-cr-77-Orl-78GJK

   EDGAR JOHN DAWSON, JR.

                        GOVERNMENT’S WITNESS LIST

         The United States of America, by Maria Chapa Lopez, United States

   Attorney for the Middle District of Florida, respectfully submits the following

   list of witnesses to be called in the government's case-in-chief:

         1.     Sean Li

         2.     Robert Schwinger

         3.     Rodney Hyre

         4.     Timothy Palchak

         5.     Alexis Brignoni
Case 6:20-cr-00077-WWB-GJK Document 53 Filed 11/02/20 Page 2 of 3 PageID 211




          The United States reserves the right to call additional witnesses during

   the trial of this case, if appropriate.

                                                    Respectfully submitted,

                                                    MARIA CHAPA LOPEZ
                                                    United States Attorney


                                             By: /s/ Emily C. L. Chang
                                                 EMILY C. L. CHANG
                                                 Assistant United States Attorney
                                                 USA No. 166
                                                 400 W. Washington Street, Suite 3100
                                                 Orlando, Florida 32801
                                                 Telephone: (407) 648-7500
                                                 Facsimile: (407) 648-7643
                                                 E-mail:      emily.chang@usdoj.gov




                                                2
Case 6:20-cr-00077-WWB-GJK Document 53 Filed 11/02/20 Page 3 of 3 PageID 212




   U.S. v. EDGAR JOHN DAWSON, JR.                    Case No. 6:20-cr-77-Orl-78GJK

                           CERTIFICATE OF SERVICE

         I hereby certify that on November 2, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which will

   send a notice of electronic filing to the following:

         Ali Kamalzadeh
         Assistant Federal Defender




                                                /s/ Emily C. L. Chang
                                                EMILY C. L. CHANG
                                                Assistant United States Attorney
                                                USA No. 166
                                                400 W. Washington Street, Suite 3100
                                                Orlando, Florida 32801
                                                Telephone: 407-648-7500
                                                Facsimile: 407-648-7643
                                                E-mail:      emily.chang@usdoj.gov




                                            3
